DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/18/2022 has been entered.
 
Response to Arguments
2.	 Applicant’s arguments, filed 03/07/2022, with respect to the rejection(s) of claim(s) 1, 5, 8-11, 13, 15-16, ad 18-20 under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of U.S.C. 112(b).

Claim Objections
3.	Claim 1 is objected to because of the following informalities:  
In regards to claim 1, “wherein the cross section of each segment includes…” should be amended to “wherein the cross section of each segment includes”. 
In further regards to claim 1, the Examiner suggests that the Applicant move the “wherein the cross section of the first [second] segment…” be moved to the portions of the claims that initially describes the first and second segments. As the claim is currently written, it is unclear what the segments comprise and how they are formed/situated. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1, 5, 8-11, 13, 15-16, ad 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
	In regards to claim 1, the term “stripped “ is unclear based on the Applicants specification and figures. For example, the applicant is claiming stripping the protective coating, but looking at Fig. 1a-1b it appears that after the “stripping” the other layers are becoming larger. If the fiber were stripped, it would have a gap where that material was stripped away; however, that is not the case in the figures. Further, based on the current claim language, it is unclear how the jacket is remaining in each of the segments while the layers under the jacket are being stripped. 
	Further regarding claim 1, “jacketed by the jacket” is unclear. Based on the current claim language, it is not clear if there is a second jacket over this one jacket or if the term jacketed is meant to mean covering/protecting/etc. 
	Claims 5, 8-11, 13, 15-16, ad 18-20 are rejected by virtue of their dependency.

Art Rejections
5.	There are currently no art rejection applied to the claims. Corrections are needed regarding the clarity of the claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SKYLAR LINDSEY CHRISTIANSON whose telephone number is (571)272-0533.  The examiner can normally be reached on Monday-Friday, 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SKYLAR CHRISTIANSON/Examiner, Art Unit 3792 


/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        05 May 2022